Lyons J.
The Court are of opinion, that the bail piece was sufficient, and must have been so considered, if it had been objected to at the time it was offered. The Clerk, therefore, mistook the law when he rejected it, and entered a plea for the Sheriff. That Court might, and most certainly would, have corrected this mistake at any time, if it had been moved to do so. But the party was ill advised, when, instead of doing this, he applied for a supersedeas to the judgment, since the record furnished a Superior Court with no ground for an interference.
However, we are fully satisfied upon the equity of this case. A more complete surprise can hardly be conceived. It would be strange, if an accident so mischievous as this in its effects, were beyond the reach of that Court, whose peculiar province it is to *331grant relief in such cases. The negligence with which the appellee is charged, is fully excused by the agreement of the counsel, and the mistake which followed; and, therefore, cannot be urged as a ground for denving the relief which has been extended to ? ■ ■ ° mm.
The decree must be affirmed.